Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Triton Automation Group LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2021 Cleveland Avenue
                                  Port Huron, MI 48060
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Saint Clair                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://www.triton-automation.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                      18-54684         DocVoluntary
                                            1 Filed       10/30/18 Entered 10/30/18 12:47:06
                                                    Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                         Page 1 of 11                page 1
Debtor    Triton Automation Group LLC                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5413

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




Official Form 201
                      18-54684           DocVoluntary
                                              1 Filed       10/30/18 Entered 10/30/18 12:47:06
                                                      Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                   Page 2 of 11           page 2
Debtor   Triton Automation Group LLC                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                    18-54684         DocVoluntary
                                          1 Filed       10/30/18 Entered 10/30/18 12:47:06
                                                  Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                             Page 3 of 11                  page 3
Debtor    Triton Automation Group LLC                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 30, 2018
                                                  MM / DD / YYYY


                             X   /s/ Philip J. Peloso                                                     Philip J. Peloso
                                 Signature of authorized representative of debtor                         Printed name

                                 Title     Member




18. Signature of attorney    X   /s/ Kimberly Ross Clayson                                                 Date October 30, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Kimberly Ross Clayson P69804
                                 Printed name

                                 Clayson, Schneider & Miller, PC
                                 Firm name

                                 645 Griswold
                                 Suite 3900
                                 Detroit, MI 48226
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      (313) 237-0850               Email address      david@claysonschneidermiller.com

                                 P69804 MI
                                 Bar number and State




Official Form 201
                    18-54684             DocVoluntary
                                              1 Filed       10/30/18 Entered 10/30/18 12:47:06
                                                      Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                            Page 4 of 11                  page 4
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Triton Automation Group LLC                                                                   Case No.
                                                                                 Debtor(s)                Chapter     11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

        I, Philip J. Peloso, declare under penalty of perjury that I am the Sole Member of Triton Automation Group
LLC, and that the following is a true and correct copy of the resolutions adopted by the Board of Directors of
said corporation at a special meeting duly called and held on the day of , 20 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Philip J. Peloso, Sole Member of this Corporation, is authorized and directed
to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that Philip J. Peloso, Sole Member of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that Philip J. Peloso, Sole Member of this Corporation is authorized and directed to
employ Kimberly Ross Clayson P69804, attorney and the law firm of Clayson, Schneider & Miller, PC to represent the
corporation in such bankruptcy case."

 Date October 30, 2018                                                         Signed /s/ Phillip J. Peloso
                                                                                        Philip J. Peloso, its Sole Member




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

                    18-54684              Doc 1           Filed 10/30/18       Entered 10/30/18 12:47:06             Page 5 of 11
                                                                     Resolution of Board of Directors
                                                                                    of
                                                                        Triton Automation Group LLC




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Philip J. Peloso, Sole Member of this Corporation, is authorized and directed
to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that Philip J. Peloso, Sole Member of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that Philip J. Peloso, Sole Member of this Corporation is authorized and directed to
employ Kimberly Ross Clayson P69804, attorney and the law firm of Clayson, Schneider & Miller, PC to represent the
corporation in such bankruptcy case.

 Date October 30, 2018                                                            Signed   /s/ Philip J. Peloso
                                                                                           Philip J. Peloso, its Sole Member


 Date                                                                             Signed




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

                    18-54684              Doc 1           Filed 10/30/18          Entered 10/30/18 12:47:06          Page 6 of 11
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Triton Automation Group LLC                                                                               Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Philip J. Peloso                                                                                                                Sole Member
 2021 Cleveland Ave
 Port Huron, MI 48060


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Member of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date October 30, 2018                                                       Signature /s/ Philip J. Peloso
                                                                                            Philip J. Peloso, Sole Member

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                    18-54684              Doc 1           Filed 10/30/18          Entered 10/30/18 12:47:06                       Page 7 of 11
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       All Star Services, Inc.
                       3443 Military St.
                       Port Huron, MI 48060


                       Amada Miyachi America, Inc.
                       1820 S. Myrtle Avenue
                       Monrovia, CA 91016


                       American Express
                       Customer Care & Billing Inquiries
                       PO Box 981535
                       Wilmington, DE 19850-5298


                       Ascentium Capital, LLC
                       23970 HWY 59 N
                       Kingwood, TX 77339


                       Automation Guarding Systems, LLC
                       6624 Burroughs Avenue
                       Sterling Heights, MI 48314


                       Bastian Solutions
                       ATTN: Accounts Receivable
                       10585 N Meridian St. 3rd Floor
                       Indianapolis, IN 46290


                       Berndt & Associates, PC
                       30500 Van Dyke Avenue, Suite 702
                       Warren, MI 48093


                       Capital One
                       PO BOX 30285
                       Salt Lake City, UT 84130


                       Chase Card Services
                       Attn: Correspondence Dept
                       Po Box 15298
                       Wilmington, DE 19850


                       Clear Line Controls
                       301 Dorthy Lane
                       Lake Orion, MI 48362




    18-54684   Doc 1   Filed 10/30/18   Entered 10/30/18 12:47:06   Page 8 of 11
                   Direct Conveyors LLC
                   551 Earlywood Dr.
                   Franklin, IN 46131


                   Eastern Michigan Bank
                   Admin Office
                   65 N. Howard Ave
                   Croswell, MI 48422


                   Empire Wire and Supply
                   P.O. Box 214618
                   Auburn Hills, MI 48326


                   Equivalent Base
                   4175 E 10 Mile Rd
                   Warren, MI 48091


                   FANUC America Corporation
                   28583 Network Place
                   Chicago, IL 60673-1285


                   Fundera
                   123 William St., 21st Floor
                   New York, NY 10038


                   Goodsel Investment Company, LLC
                   725 Trademark Dr. Unit 104
                   Reno, NV 89521


                   H H Barnum Company
                   7915 Lochlin Drive
                   Brighton, MI 48116


                   Industrial Control
                   PO Box 274
                   Zeeland, MI 49464-0274


                   Kirk Key Interlock Company
                   9048 Meridian Circle, NW
                   North Canton, OH 44720


                   Marshall E Campbell Company
                   2975 Lapeer Rd
                   Port Huron, MI 48060


18-54684   Doc 1   Filed 10/30/18   Entered 10/30/18 12:47:06   Page 9 of 11
                   Marthaller Law PLLC
                   500 Mamroneck Avenue
                   Suite 320
                   Harrison, NY 10528


                   McNaughton-McKay Electric Co.
                   Dept 14801
                   PO Box 67000
                   Detroit, MI 48267-0148


                   Neff Group Distributors, Inc.
                   d/b/a Neff Engineering
                   Department 6081
                   Carol Stream, IL 60122-6081


                   OnDeck
                   1400 Broadway
                   New York, NY 10018


                   Quicksilver Capital LLC
                   181 South Franklin Ave
                   Valley Stream, NY 11581


                   Robotunits, Inc. USA
                   8 Corporate Drive
                   Cranbury, NJ 08512


                   RobotWorx
                   370 W Fairground St.
                   Marion, OH 43302


                   ROC Engineering, Inc
                   P.O. Box 930746
                   Wixom, MI 48393


                   SAS Automation, LLC
                   1200 South Patton Street
                   Xenia, OH 45385


                   Shaltz Automation
                   5190 Exchange Drive
                   Flint, MI 48507




18-54684   Doc 1   Filed 10/30/18   Entered 10/30/18 12:47:06   Page 10 of 11
                   The Watson IP Group, PLC
                   3133 Highland Drive
                   Hudsonville, MI 49426




18-54684   Doc 1   Filed 10/30/18   Entered 10/30/18 12:47:06   Page 11 of 11
